Weiss, J.
Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered February 19, 1985, upon a verdict convicting defendant of the crimes of assault in the second degree (two counts) and promoting prison contraband in the first degree.
Defendant, an inmate at Elmira Correctional Facility, was convicted of assault in the second degree (two counts) and promoting prison contraband in the first degree based upon a July 23, 1984 incident in which a fellow inmate was stabbed with a sharpened metal shank. On this appeal, defendant first maintains that the contraband conviction was invalid because the "Standards of Inmate Behavior” rulebook, which lists the items inmates are prohibited from possessing, was not timely filed with the Secretary of State as required by NY Constitution, article IV, § 8. This argument has recently been considered and rejected by this court (People v Simms, 124 AD2d 349; People v Motley, 119 AD2d 57, lv granted 68 AD2d 919). We have examined defendant’s further assertions of prosecutorial misconduct and ineffective assistance of counsel and find them unavailing. The prosecutor’s summation was clearly not so improper or inflammatory as to have deprived defendant of a fair trial (see, People v Patterson, 88 AD2d 694, 695, affd 59 NY2d 794). The record further confirms that defense counsel pursued appropriate pretrial measures and adequately presented a justification defense at trial. The representation provided was clearly meaningful (see, People v Baldi, 54 NY2d 137, 147). For these reasons, the judgment of conviction should be affirmed.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.